Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims (1-20) are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable claims (1-21) US Patent, 11,221,390 B2.  Although the conflicting claims are not identical, they are not patentably distinct from each other because all the claimed limitations recited in the present application are transparently found in the US Patent 11,221,390 B2 with obvious wording variations. Take an example of comparing claim (1)  of pending application and claim (1)  of US Patent 11,221,390 B2:
Pending Application (17/571,219)
US Patent 11,221,390 B2 
1. A method comprising:
applying a frequency transform to a set of radio data to obtain transform coefficients, the set of radio data comprising signal strength related values that are associated with a representation of a geographical location, each transform coefficient comprising a transform index and an associated transform value;
based upon energy of frequency transformed radio data, selecting at least a minimum number of transform indices having more significant transform values than the remaining transform indices; and
encoding selected transform indices exploiting a probability of occurrence of an index value of a respective transform index.

1. A method comprising: obtaining a set of radio data comprising signal strength related values for radio signals transmitted by a transmitter with an association of each signal strength related value with a representation of a geographical location; applying a frequency transform to the obtained set of radio data to obtain transform coefficients, each transform coefficient comprising a transform index and an associated transform value; based upon energy of frequency transformed radio data as represented by the transform coefficients, selecting a subset of transform indices having more significant transform values than the remaining transform indices, wherein selecting the subset of transform indices comprises selecting at least a minimum number of transform indices having the more significant transform values; and compressing the subset of transform indices by encoding each transform index exploiting a probability of occurrence of an index value of a respective transform index.



The claims of the application (17/571,219) encompass the same subject matter except the instant claims are broader and fully encompassed by US Patent 11,221,390 B2. Specifically, application 17/571,219 discloses a  “applying a frequency transform to a set of radio data to obtain transform coefficients, the set of radio data comprising signal strength related values that are associated with a representation of a geographical location” whereas US Patent 11,221,390 B2 claims include “obtaining a set of radio data comprising signal strength related values for radio signals transmitted by a transmitter with an association of each signal strength related value with a representation of a geographical location; applying a frequency transform to the obtained set of radio data to obtain transform coefficients, each transform coefficient comprising a transform index and an associated transform value” and “wherein selecting the subset of transform indices comprises selecting at least a minimum number of transform indices having the more significant transform values”.  Here, the pending application (17/571,219) is broader in comparison to US Patent 11,221,390 B2 where some elements have been omitted. The omissions, however, do not entirely change the results of each invention and both inventions, minus stated variations, have the exact same purpose and provide identical results. Therefore, it would have been obvious to one ordinary skill in the art at the time of the invention to implement the US Patent 11,221,390 B2’s method of “applying a frequency transform”. Doing so would be an obvious variant or choice to describe prevailing features wherein “selecting a subset of transform indices having more significant transform values” and to include in pending application (17/571,219) method of “applying a frequency transform”.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to  K. WILFORD SHAHEED whose telephone number is (469) 295-9175.  The examiner can normally be reached on Monday-Friday 9 am-6pm; CST; ALT Friday. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. The examiner’s Supervisor, Jinsong Hu, can be reached at (571)272-3965, where attempts to reach the examiner are unsuccessful.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KHALID W SHAHEED/Primary Examiner, Art Unit 2643